* Corpus Juris-Cyc References: Courts, 15CJ, section 95, p. 798, n. 60; Discovery, 18CJ, section 116, p. 1119, n. 18 New.
The appellant, a corporation domiciled in the state of Iowa, sued the appellee on several promissory notes executed by him to the Brenard Manufacturing Company, and now owned by the appellant. The appellee filed a motion under section 1003, Code of 1906 (section 759, Hemingway's 1927 Code), for an inspection and the taking of copies by the appellee of certain books and papers in the possession of the appellant alleged to contain evidence relating to the merits of the suit. This motion was sustained, and an order made accordingly. The appellant declined to comply with this order, and, on motion of the appellee, its suit was dismissed, from which order it has brought the case to this court.
The appellant's contention is that the order is void, for the reason that the statute does not apply to nonresidents, but to persons only who reside within the jurisdiction of the court.
There is no merit in this contention. The statute applies to all litigants, irrespective of residence, and simply permits one litigant to obtain from another, by order of the court in which the litigation is pending, information which, except for the statute, he might be compelled to resort to a bill of discovery in order to obtain. The appellant submitted itself to the jurisdiction of the court by instituting its suit, and must abide by the court's orders.
Affirmed. *Page 518